Truax, J.
(concurring). I think that the words used by the defendant’s agent, “ I don’t suppose you want any extra value on these as they are only going to Twenty-third street,” were sufficient to put the plaintiff off her guard, and that they did not give plaintiff notice that the voucher embodied a special contract, or that it was intended to serve any other purpose than as a voucher. And that, therefore, her omission to read the voucher was not per se negligent, and she was not as a matter of law bound by its terms.
The questions of fact were left for the determination of the jury, and I am in favor of affirming the verdict.